26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Linda M. CUMMINGS, Appellant,v.Bryan GOEKE, Ann M. Mericle, Dorothy Lauberth, Sgt. RoseBalles, CO I Demkowice, Appellees.
No. 93-3147.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  May 20, 1994.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Linda M. Cummings is an inmate of the Renz Correctional Center of the State of Missouri.  She commenced an action under 42 U.S.C. Sec. 1983 against Bryan Goeke, the superintendent of the institution, and a number of other correctional employees of that institution.  Cummings alleged (1) that Goeke and his employees failed to protect her from an assault upon her on April 17, 1991, by inmate Felicia Jones;  (2) that she was assaulted by certain correctional officers on April 22, 1991, when she was placed in confinement with another inmate, Eleanor Gay;  and (3) that Goeke and the other defendants failed to provide proper medical care after Cummings returned from a county hospital and was again placed in administrative segregation with Gay.


2
The defendants filed a motion for summary judgment.  The district court referred the matter to a United States Magistrate, who recommended that the defendants' motion be granted.  The magistrate found that the plaintiff had not proven a deliberate indifference to her medical needs, that she had not been subjected to excessive force when placed in the cell with inmate Gay, that placement of her in a cell with Gay for a period of twelve hours had not resulted in her being deprived of security, and that the conditions of her confinement were not such as to constitute cruel and unusual punishment in violation of the Eighth Amendment.  The district court approved the recommendation of the magistrate and granted the defendants' motion for summary judgment.


3
After a careful review of the record and briefs, we affirm pursuant to 8th Cir.  R. 47B.